NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                   JOHNNY LEE JACKSON, JR., Petitioner.

                          No. 1 CA-CR 21-0009 PRPC
                               FILED 7-15-2021


            Appeal from the Superior Court in Maricopa County
                         No. CR2015-117385-001
            The Honorable Lauren R. Guyton, Judge Pro Tempore

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Johnny Lee Jackson, Jr., Eloy
Petitioner

Maricopa County Attorney’s Office, Phoenix
By Amanda M. Parker
Counsel for Respondent



                        MEMORANDUM DECISION

Chief Judge Kent E. Cattani, Judge Samuel A. Thumma and Judge Brian Y.
Furuya delivered the decision of the Court.
                             STATE v. JACKSON
                             Decision of the Court

PER CURIAM:

¶1            Petitioner Johnny Lee Jackson, Jr. seeks review of the superior
court’s order denying his petition for post-conviction relief, filed pursuant
to Arizona Rule of Criminal Procedure 32.1. This is Jackson’s third petition.

¶2             Absent an abuse of discretion or error of law, this court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 577, ¶ 19 (2012). It is the petitioner’s burden
to show that the superior court abused its discretion by denying the petition
for post-conviction relief. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App.
2011) (petitioner has burden of establishing abuse of discretion on review).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find the petitioner has not established an abuse of
discretion.

¶4            We grant review but deny relief.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         2